ACCEPTED
                                                                                      01-14-00179-CV
                                                                             FIRST COURT OF APPEALS
                                                                                    HOUSTON, TEXAS
                                                                                 2/2/2015 10:53:48 AM
                                                                                  CHRISTOPHER PRINE
                                                                                               CLERK



                                NO. 01-14-00179-CV
                                                                      FILED IN
                                                               1st COURT OF APPEALS
                                                                   HOUSTON, TEXAS
                       IN THE FIRST COURT OF APPEALS           2/2/2015 10:53:48 AM
                              HOUSTON, TEXAS                   CHRISTOPHER A. PRINE
                                                                       Clerk



                               VICTOR KAREH M.D.,

                                                                         Appellant

                                        V.

              TRACY WINDRUM, Individually as Representative of the
                Estate of LANCER WINDRUM, and on Behalf of Her
             Minor Children BETHANY WINDRUM, JACOB WINDRUM,
                             AND HOLLY WINDRUM,

                                                                         Appellees



  APPELLANT VICTOR KAREH MD’S UNOPPOSED MOTION FOR A
 THIRD AND FINAL EXTENSION OF TWO DAYS IN WHICH TO FILE
 HIS REPLY BRIEF BASED ON EXTRAORDINARY CIRCUMSTANCES


        Pursuant to Tex. R. App. P. 10.5(b), Appellant Victor Kareh, MD moves for

a third and final extension of time in which to file his reply brief based on

extraordinary circumstances:

        1.     Presently, Appellant’s reply brief is due on or before February 4,

2015. This case is scheduled for submission to the Court on February 10, 2015.

Appellant requests an additional two days, until February 6, 2015, in which to file


2083551v.1
his reply.

           2.       Previously, Appellant moved for an extension until February 4, 2015

in which to file his reply brief because Appellant’s counsel was required to

undergo non-elective in-patient surgery on January 13, 2015. Appellant makes this

motion because the surgery was significantly more extensive and required a longer

hospitalization than anticipated.

           3.       Specifically, on January 13, 2015, the undersigned attorney underwent

brain surgery for the purpose of removing a benign brain tumor at Methodist

Hospital in Houston, Texas.1 The surgery was anticipated to take four hours and

require approximately 4 days of hospitalization.

           4.       Counsel’s surgery was more complicated and extensive than

anticipated.          The surgery took approximately eight hours, and counsel was

hospitalized for six days until January 19, 2015. Thereafter, Counsel spent a week

recovering at home, working on a reduced schedule. Counsel returned to the office

on January 27, 2015. Counsel’s work has been interrupted by follow up doctor’s

appointments, including one to perform related out-patient eye surgery on January

26.

           5.       Counsel has worked diligently but requires a limited amount of

additional time to finish the reply because of the surgery.

1
    The tumor, a vestibular schwannoma did not affect counsel’s cognitive functions.

                                                           2

2083551v.1
         6.      Additionally, Counsel has other case obligations that he is working to

fulfill, including the following immediate obligations:

               Preparing a motion for rehearing or en banc reconsideration in The

                 Fourth Court of Appeals; No. 04-13-00757-CV; Michael Tatsch v.

                 Chrysler Group LLC and Infinity County Mutual Insurance Company.

                 This motion was filed on Friday January 30, 2015. The San Antonio

                 Court of Appeals had granted a second extension, sought because of

                 the surgery but stated that no further extensions would be granted.

               Responding to written discovery in Cause No. 12-12-21726; Logan

                 Industries v. Cargotec USA, Inc. and Patrick Drake; In the 155th

                 Judicial District Court of Waller County, Texas.

         3.      Appellant’s counsel has conferred with Appellee’s counsel, Stephen

Barrick. Mr. Barrick is unopposed to this request for an extension of time.

         4.      Counsel considers the reason for seeking this extension to constitute

extraordinary circumstances. The extension is not sought solely for purposes of

delay.        If the request is granted, Appellant’s reply will be due on or before

February 6, 2015. The extension will not affect the Court’s submission date of

February 10, 2015. This is the final extension that Appellant will request.

         For the foregoing reasons, Appellant Victor Kareh, MD requests the Court to

grant him and additional two days in which to file his reply brief, or such other

                                             3

2083551v.1
relief as the court may deem appropriate.

                                       Respectfully submitted,

                                       WILSON,ELSER,MOSKOWITZ,
                                       EDELMAN & DICKER LLP

                                       /s/ Sean Higgins             .
                                       Sean Higgins
                                       State Bar No. 24001220
                                       909 Fannin, Suite 3300
                                       Houston, Texas 77010
                                       Telephone (713) 353-2000
                                       Facsimile (713) 785-7780

                                       ATTORNEYS FOR APPELLANT
                                       VICTOR KAREH M.D.



                        CERTIFICATE OF CONFERENCE

        On February 2, 2015, I conferred with Appellees’ counsel concerning the

relief requested in this motion. Counsel for Appellees stated that he is unopposed

to the extension requested in this motion.


                                       /s/ Sean Higgins



                           CERTIFICATE OF SERVICE

        I certify that a true and correct copy of the foregoing document was served

upon all counsel of record on this 2th day of February, 2015.


                                       /s/ Sean Higgins
                                             4

2083551v.1